COURT OF APPEALS OF VIRGINIA


Present:    Judges Annunziata, Agee and Senior Judge Hodges


SHORE LIFE CARE AT PARKSLEY,
 SHORE MEMORIAL HOSPITAL AND
 RECIPROCAL OF AMERICA
                                             MEMORANDUM OPINION*
v.   Record No. 0754-02-1                         PER CURIAM
                                               AUGUST 13, 2002
GARY ALLEN DAVIDSON


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (George J. Dancigers; Heilig, McKenry,
             Fraim & Lollar, P.C., on brief), for
             appellants.

             (Alan P. Owens, on brief), for appellee.


     Shore Life Care at Parksley, Shore Memorial Hospital and

its insurer (hereinafter referred to as "employer") contend the

Workers' Compensation Commission erred in finding that Gary

Allen Davidson (claimant) proved that he sustained an injury by

accident arising out of and in the course of his employment on

June 20, 2000.     Upon reviewing the record and the parties'

briefs, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.

Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).    "In

order to carry his burden of proving an 'injury by accident,' a

claimant must prove that the cause of his injury was an

identifiable incident or sudden precipitating event and that it

resulted in an obvious sudden mechanical or structural change in

the body."     Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d 858,

865 (1989).

     Factual findings made by the commission will be upheld on

appeal if supported by credible evidence.     See James v. Capitol

Steel Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488

(1989).   Furthermore, it is well settled that credibility

determinations are within the fact finder's exclusive purview.

Goodyear Tire & Rubber Co. v. Pierce, 5 Va. App. 374, 381, 363

S.E.2d 433, 437 (1987).

     In ruling that claimant proved an injury by accident

occurring on June 20, 2000 and deferring to the deputy

commissioner's credibility determination, the commission found

as follows:

             The claimant testified to lifting the second
             bag of dirt and feeling a twinge in his
             back. He explained that he continued to
             work and that his condition progressively
             worsened. Although the claimant's initial
             medical reports do not describe the
             incident, he testified that he told his
             physicians about the lifting incident at
             work. Beginning in August 2000, the medical
             records reference a discrete onset of back
             pain after a particular lifting incident at
             work. Thereafter, no physician suggests

                                   - 2 -
             another source of the claimant's back
             condition.

                  The testimony of [Tracy] Turman and
             [Tanja] Bagwell does not contradict the
             claimant's testimony. Turman did not
             observe the claimant lifting the bags. He
             only discussed with him a method of doing
             the job before the incident. Thus, Turman
             did not know which cart the claimant used or
             how the incident occurred. Similarly,
             Bagwell's later observation of two bags of
             dirt on a flatbed is irrelevant. This does
             not establish that the claimant did not lift
             two bags, place them in the tub cart, and
             take them to the dumpster.

                  The Deputy Commissioner determined that
             the claimant credibility [sic] testified
             regarding the injury by accident. We find
             the record is insufficient to reverse.
             While the Commission has the authority to
             assess the credibility of witnesses, a
             Deputy Commissioner's credibility findings
             are given deference on Review. A Deputy
             Commissioner is generally better positioned
             to observe and evaluate the demeanor of the
             witnesses.

     Claimant's testimony, which was not inconsistent with the

testimony of his co-workers, coupled with the medical records

beginning August 3, 2000, provide credible evidence to support

the commission's findings.    As fact finder, the commission was

entitled to weigh the medical evidence and the witnesses'

testimony.    The significance of the lack of a history of a

specific incident in the immediate post-accident medical reports

was a matter for the fact finder to weigh in assessing




                                   - 3 -
claimant's credibility.   The commission did so and accepted

claimant's testimony.

     Because the commission's findings are supported by credible

evidence, they are binding and conclusive upon us on appeal.

"The fact that there is contrary evidence in the record is of no

consequence if there is credible evidence to support the

commission's finding."    Wagner Enters., Inc. v. Brooks, 12 Va.

App. 890, 894, 407 S.E.2d 32, 35 (1991).   Moreover, "in

determining whether credible evidence exists, the appellate

court does not retry the facts, reweigh the preponderance of the

evidence, or make its own determination of the credibility of

the witnesses."   Id.

     For these reasons, we affirm the commission's decision.

                                                           Affirmed.




                                  - 4 -